t c summary opinion united_states tax_court james edward roberts petitioner v commissioner of internal revenue respondent docket no 26599-13s filed date james edward roberts pro_se beth a nunnink for respondent summary opinion ruwe judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined an dollar_figure deficiency in petitioner’ sec_2012 federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 at trial respondent conceded the sec_6662 accuracy-related_penalty the issues for decision are whether petitioner is entitled to dependency_exemption deductions for his three grandchildren for the tax_year whether petitioner’s grandchildren are qualifying children for purposes of the earned_income_credit and child_tax_credit for the tax_year and whether petitioner is entitled to head_of_household filing_status for the tax_year background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in tennessee at the time he filed his petition sometime in date petitioner’s daughter and her two children j a s and b m s became homeless in j a s was four years old and b m s was two years old petitioner’s daughter gave birth to a third child j z s on date during tammy moody ms moody leased a one-bedroom apartment in powell tennessee apartment on date petitioner entered into an agreement with ms moody whereby petitioner and his three grandchildren would reside with ms moody at the apartment in relevant part the agreement states this is an agreement between tammy moody and petitioner petitioner agrees to pay rent and utilities and bear full cost of meals etc both petitioner and ms moody signed and dated the agreement petitioner and his two grandchildren j a s and b m s moved into the apartment in date j z s began living in the apartment after date petitioner complied with the agreement to provide rent utilities and meals petitioner and his three grandchildren lived in the apartment until date during the period between date and date petitioner’s daughter also sometimes lived in the apartment and provided nonmonetary care for the three children ms moody also provided care for the three children when petitioner and petitioner’s daughter were not at the apartment expenses that ms moody incurred in caring for the grandchildren were reimbursed by petitioner petitioner timely filed hi sec_2012 federal_income_tax return in his return petitioner reported adjusted_gross_income of dollar_figure and claimed head_of_household filing_status and dependency_exemption deductions for his three grandchildren in addition petitioner claimed each of the three grandchildren as qualifying children for purposes of the earned_income_credit and child_tax_credit on date respondent issued to petitioner a notice_of_deficiency for the tax_year the adjustments in the notice_of_deficiency were due to lack of substantiation petitioner timely filed a petition disputing the determinations in the notice_of_deficiency discussion as a general_rule the commissioner’s determinations in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are in error rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or credit claimed on the return 503_us_79 292_us_435 i dependency_exemption deductions sec_151 and c provide taxpayers with an annual deduction for each dependent the code defines a dependent as either a qualifying_child or a qualifying_relative sec_152 and this requirement is disjunctive and therefore a taxpayer can appropriately claim an individual as a dependent by satisfying the criteria for either a qualifying_child or a qualifying_relative see eg watley v commissioner tcmemo_2012_240 at in order for an individual to be a qualifying_child of a taxpayer sec_152 requires that the individual bear a specified relationship to the taxpayer share the same abode as the taxpayer for more than one-half of the taxable_year meet specified age requirements and not have provided over one-half of his or her own support for the tax_year sec_152 a - e respondent concedes that petitioner’s grandchildren meet both the relationship requirement under sec_152 ie they are the children of petitioner’s daughter and the age requirement under sec_152 ie the grandchildren were under years of age at the close of the tax_year therefore in order to resolve this dispute we need only determine whether petitioner’s grandchildren meet the requirements of sec_152 and d sec_152 requires that a qualifying_child must have the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year based on our previous findings_of_fact petitioner has established this requirement respondent does not dispute the requirement of sec_152 sec_152 requires that the grandchildren ha ve not provided over one-half of their own support for the tax_year we find that petitioner has met this requirement we conclude that petitioner has met the requirements of sec_152 and d and therefore petitioner’s three grandchildren constitute qualifying children for the tax_year accordingly petitioner is entitled to dependency_exemption deductions for his three grandchildren for ii earned_income_credit sec_32 permits an eligible_individual an earned_income_credit against that individual’s income_tax_liability the amount of the credit varies depending on whether the taxpayer has one qualifying_child two or more qualifying children or no qualifying children sec_32 a qualifying_child under sec_32 means a qualifying_child of the taxpayer as defined in sec_152 sec_32 as held above j a s b m s and j z s are petitioner’s qualifying children for the tax_year accordingly petitioner is entitled to an earned_income_credit based upon three qualifying children for iii child_tax_credit sec_24 entitles a taxpayer to a child_tax_credit for each qualifying_child as described in sec_152 as held above j a s b m s and j z s are petitioner’s qualifying children for the tax_year therefore petitioner is entitled to child tax_credits for the tax_year iv filing_status sec_1 provides a special tax_rate for a taxpayer who qualifies as a head_of_household sec_2 provides the requirements for head_of_household filing_status in order to qualify as a head_of_household among other things a taxpayer must have maintained as his or her home a household that was the principal_place_of_abode for at least one dependent for more than one-half of the taxable_year see sec_2 this is the only requirement in issue in this case petitioner satisfies the requirements of sec_2 because as discussed above he maintained a household and j a s b m s and j z s were his dependents for thus petitioner is entitled to head_of_household filing_status in calculating hi sec_2012 tax_liability to reflect the foregoing decision will be entered for petitioner
